Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to new claim(s) 21-25 have been considered but are moot because the new ground of rejection does not rely solely on any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0281294 in view of Nam et al. US 2018/0199069.

	Kim discloses:
21. An encoder comprising: memory; and a processor connected to the memory (0137) and configured to: generate a reconstructed image including a block including sub-blocks, each of the sub-blocks having a size of 4 by 4 pixels (0075: a CB having 128×128 samples may be divided into 4×4 sub-blocks; 0081: It should be noted that in some cases, filter unit 300 may be configured apply an 8×8 deblocking grid for either luma or chroma samples, as described above, or apply a finer (e.g., 4×4) or a coarser (e.g., 16×16) deblocking grid); and wherein the deblocking filter is determined to be applied only to the sub-block boundary having an 8n-th pixel position (0081: It should be noted that in some cases, filter unit 300 may be configured apply an 8×8 deblocking grid for either luma or chroma samples, as described above, or apply a finer (e.g., 4×4) or a coarser (e.g., 16×16) deblocking grid; 0045: each edge lying on the 8×8 grid is evaluated to determine if a boundary exists. FIG. 6 illustrates an example of boundary conditions that may exist, for example, for a luma CB in a 64×64 CU for an 8×8 deblocking grid); 0077: deblocking may occur in-loop, i.e., predictive video blocks stored in a reference buffer may be filtered. In some cases, deblocking may occur post-loop, i.e., after video data has been reconstructed and prior to being output to a display, for example. The techniques described herein are applicable in-loop deblocking, post-loop deblocking, and/or combinations thereof; 0078: a determined filter type may be a skip condition, e.g., deblocking does not occur for the boundary; Figs. 8-11, 13; 0129).
Kim does not explicitly disclose the following, however Nam teaches determine whether to apply a deblocking filter to each sub-block boundary between a corresponding pair of adjacent sub-blocks among the sub-blocks in the block, each sub-block boundary having a 4n-th pixel position, n being an integer (0119: deblocking filtering is applied by combining all of the block boundaries except for the boundary between 4×4 blocks)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine whether to apply deblocking and whether to apply strong or weak filtering (Nam 0119)
	
22. The encoder according to claim 21, wherein the deblocking filter is applied to a block boundary between the block and an adjacent block (Fig. 10: applying filters).

23. The encoder according to claim 22, wherein the processor is configured to change a strength of the deblocking filter in response to whether the deblocking filter is applied to the sub-block boundary or the block boundary (0045-52; 0086-95; Fig. 10: sample value conditions).

24. The encoder according to claim 23, wherein the processor is configured to select, from among a first filter and a second filter stronger than the first filter, the second filter to apply the second filter as the deblocking filter to the sub-block boundary (Fig. 10: filters and conditions; Figs. 11; 0097).

25. An encoder comprising: memory; and a processor connected to the memory and configured to: generate a reconstructed image including a block including sub-blocks, each of the sub-blocks having a size of 4 by 4 pixels, the block including a first sub-block boundary between first adjacent sub-blocks among the sub-blocks along a direction, the block including a second sub-block boundary between second adjacent sub-blocks among the sub-blocks in the direction, the direction being a horizontal direction or a vertical direction, the first sub-block boundary having an 8n-th pixel position, n being an integer, the second sub-block boundary having a 4n-th pixel position and not having the 8n-th pixel position (0040; 0075: a CB having 128×128 samples may be divided into 4×4 sub-blocks; 0081: It should be noted that in some cases, filter unit 300 may be configured apply an 8×8 deblocking grid for either luma or chroma samples, as described above, or apply a finer (e.g., 4×4) or a coarser (e.g., 16×16) deblocking grid; 0045: each edge lying on the 8×8 grid is evaluated to determine if a boundary exists. FIG. 6 illustrates an example of boundary conditions that may exist, for example, for a luma CB in a 64×64 CU for an 8×8 deblocking grid); 0077: deblocking may occur in-loop, i.e., predictive video blocks stored in a reference buffer may be filtered. In some cases, deblocking may occur post-loop, i.e., after video data has been reconstructed and prior to being output to a display, for example. The techniques described herein are applicable in-loop deblocking, post-loop deblocking, and/or combinations thereof; 0078: a determined filter type may be a skip condition, e.g., deblocking does not occur for the boundary; Figs. 8-11, 13; 0129); 
Kim does not explicitly disclose the following, however Nam teaches and apply a deblocking filter to the first sub-block boundary without applying the deblocking filter to the second sub-block boundary (0119: deblocking filtering is applied by combining all of the block boundaries except for the boundary between 4×4 blocks)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine whether to apply deblocking and whether to apply strong or weak filtering (Nam 0119)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483